Citation Nr: 1728684	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  14-30 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right wrist condition.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a bilateral knee condition.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard Williams, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The appellant enlisted in the Army National Guard in October 1975, and he served an initial period of active duty for training (ACDUTRA) from January 1976 to May 1976; he also had various periods of active and inactive duty for training until his discharge in 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appellant testified at a Decision Review Officer (DRO) hearing in June 2014 and at a videoconference hearing before the undersigned in December 2016.  Transcripts of both hearings have been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the issues on appeal.

Right Wrist, Bilateral Knee, and Low Back Conditions

The appellant contends that he injured his right wrist in January 1976 during basic training when he fell out of a cattle truck and was trampled by other soldiers.  He asserts that he did not go to sick call because he was told he would be "recycled" if he did.  See December 2016 Board Hearing Transcript; June 2014 DRO Hearing Transcript; November 2011 Correspondence.  During the June 2014 DRO Hearing, the appellant testified that he called his First Sergeant at his National Guard unit to tell him about the wrist injury.  In an April 2013 statement, First Sergeant K.H. indicated that he "has knowledge of the injury to the right wrist...during basic training on or about January 6, 1976."  The appellant testified at the December 2016 Board hearing that he was treated at the naval base in Pensacola when he returned from training.  

Regarding low back and bilateral knee conditions, the appellant contends that he injured his back and his knees when he fell 20 feet from a telegraph pole while running wire during annual training at Camp Shelby, Mississippi in 1985.  See December 2016 Board Hearing Transcript; June 2014 DRO Hearing Transcript; November 2011 Correspondence.  In a December 2013 letter, one of the appellant's sergeants indicated that he had knowledge of injuries to the legs, knees, and back that the appellant sustained during annual training at Camp Shelby while he was pole climbing.  During the December 2016 Board hearing, the appellant testified that he was transported to the Pensacola Naval Air Station for treatment.  The appellant's personnel records confirm that he served a period of active duty for training from February 23, 1985 to March 9, 1985, and that he served as a wire systems installer.  

There are numerous private opinions of record.  In an April 2013 letter, Dr. B.F. indicated that the appellant's peripheral compression neuropathies started during his military service in the 1970s and that "[b]ased on this history, it is my opinion that the problems of cubital tunnel and carpal tunnel syndrome are related to his military service."  In a separate April 2013 letter, T.B., OT, opined that the appellant's cubital tunnel and carpal tunnel syndrome were related to his military service.  In an August 2013 letter, Dr. B.G. diagnosed the appellant with lumbar DDD and lumbar neuritis, and opined that his condition "is related to a problem that took place while working for the military."  In a February 2016 letter, Dr. K.B. opined that the appellant has "bilateral knee pain, back pain, and right wrist pain that is in my opinion related to injuries he sustained while on Active Duty in the U.S. Army."  However, none of these private physicians provided any rationale or explanation for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").

The appellant was afforded a VA examination in July 2013.  The examiner diagnosed the appellant with right carpal tunnel syndrome and right knee effusion and opined that both conditions were less likely as not related to service because the appellant's service treatment records were silent for injuries to the right wrist and right knee.  The examiner also found that there was no left knee pathology to render a diagnosis.  The examiner did not diagnose or discuss a low back condition.

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the July 2013 VA examination report is inadequate.  Specifically, the examiner rendered conclusory negative nexus opinions based exclusively on the absence of treatment records documenting right wrist and knee injuries during service, without regard for the lay statements of record indicating that such injuries occurred.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the appellant's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (holding that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).

Without further clarification, the Board cannot determine whether the appellant's bilateral knee and right wrist conditions had their onset in-service or are otherwise related to active service.  See Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess the nature and etiology of such disorders.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision"); 38 C.F.R. § 4.2 (2014) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Regarding a low back condition, the appellant has not been afforded an examination, nor has an etiology opinion been obtained.  As discussed above, there is evidence of a currently diagnosed back condition, evidence that the appellant suffered an event, injury or disease in service, and evidence that the claimed disability may be associated with the in-service event, injury, or disease.  Accordingly, a VA examination to determine the nature and etiology of the appellant's back condition is required on remand.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Bilateral Hearing Loss

The appellant contends that he has a bilateral hearing loss disability due to in-service noise exposure, to include a hand grenade explosion while training at Camp Shelby.  See December 2016 Board Hearing Transcript.

The appellant was afforded a VA audiology examination in July 2013.  The examiner noted that he did not review the appellant's claims file.  The examiner indicated the puretone thresholds could not be tested because the appellant's responses were inconsistent and unreliable.  The examiner also indicated that the test results were not valid for rating purposes and that it was unclear if the appellant "is capable of providing accurate responses to pure tone testing."  

Subsequent to the July 2013 VA examination, the appellant submitted a private audiogram dated in September 2014, which shows a bilateral hearing loss disability.  Thus, it appears that the appellant is capable of providing accurate responses to pure tone testing.  The Board will give the appellant another opportunity to report for a VA examination.  

The Board notes that the appellant has a duty to cooperate in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Absent a showing of good cause, an appellant's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655.  See generally VAOPGCPREC 4-91 (Feb. 13, 1991).  As was noted by the Court, by failing to cooperate during VA examinations, appellants "subject them[selves] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Outstanding Records

The record indicates that there may be Social Security Administration (SSA) records not associated with the claims file.  Specifically, the appellant testified at the December 2016 hearing that he was receiving SSA disability benefits, in part, for wrist, knee, back, and hearing loss conditions, and a May 2012 SSA inquiry shows that the appellant has been receiving disability payments since 1991.  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103A when "there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits"); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding VA's duty to assist specifically includes requesting information from other Federal departments).  This duty extends to obtaining a copy of the SSA decision awarding or denying benefits.  Id. at 371; Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996).  On remand, the appellant's complete SSA records should be obtained.

The Board also notes that there may be pertinent service treatment records not associated with the claims file.  As discussed above, the appellant reported that he was treated at the Pensacola Naval Air Station in 1976 after returning from training and in 1985 after his fall at Camp Shelby.  No such hospitalization records are contained in the claims file, nor does it appear that any previous record searches have been made by the RO.  The Board notes that in-service hospitalization records are sometimes stored separately from an appellant's other service treatment records.  A remand is required for the purpose of obtaining any such separately stored records which may exist.

Finally, a remand is required to obtain private treatment records.  The appellant reported receiving treatment through the Mobile County Health Department, and he submitted authorization for VA to obtain those records.  Although the appellant submitted some copies of such records, the record reflects that more records are outstanding.  In this regard, Dr. K.B. indicated in a December 2016 statement that the appellant "has been a patient of mine at this clinic since 1985."  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As the appellant identified medical evidence that may be pertinent to his appeal, those records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the appellant provide the names, addresses, and approximate dates of treatment of all medical care providers who have treated him for the issues on appeal.  After the appellant has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder.  In particular, obtain all of his records from the Mobile County Health Department clinic dated since 1985.  All attempts to locate these records must be documented in the claims folder.  

All records obtained pursuant to this request must be included in the appellant's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file in accordance with 38 C.F.R. § 3.159(c)(1).

2. Attempt to obtain the appellant's records from his reported hospitalization/treatment at the Pensacola Naval Air Station from 1976 and from 1985.  The Board again notes that service hospitalization records are sometimes stored separately from other service medical records, and a specific request should be made for such separately stored records.  All efforts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Request from SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that fact should be documented in the claims file, and the appellant must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

4. After all available records have been associated with the claims file, afford the appellant an appropriate VA examination to determine the nature, onset, and likely etiology of any right wrist conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the appellant and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed right wrist condition, to include cubital tunnel and carpal tunnel syndrome, had its onset during a period of active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include the claimed injury in 1976 where the appellant asserts that someone stepped on his wrist after he fell out of a cattle truck.  For the purposes of this opinion, the examiner should presume that the appellant injured his wrist in basic training in 1976, and the examiner should comment on whether the pathology associated with the appellant's current right wrist condition is consistent with the injuries described by the appellant.

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence, particularly private treatment records documenting the appellant's right wrist condition; and the lay statements of the appellant and others regarding wrist pain in service and since discharge.  The examiner must also specifically discuss and comment on the April 2013 statements of the appellant's private physician, Dr. B.F., and the appellant's occupational therapist, T.B., regarding the etiology of the appellant's right wrist condition.  If necessary, and to the extent possible, the examiner must reconcile his or her findings with the April 2013 statements.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

5. After all available records have been associated with the claims file, afford the appellant an appropriate VA examination to determine the nature, onset, and likely etiology of any low back conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the appellant and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed low back condition, to include lumbar neuritis and lumbar DDD, had its onset during a period of active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include the claimed injury in 1985 where the appellant asserts that he fell from a telegraph tower.  For the purposes of this opinion, the examiner should presume that the appellant fell approximately 20 feet from a telegraph tower, and the examiner should comment on whether the pathology associated with the appellant's current low back condition is consistent with the injuries described by the appellant.

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence, particularly private treatment records documenting the appellant's current back condition; and the lay statements of the appellant and others regarding back pain in service and since discharge.  The examiner must also specifically discuss and comment on the August 2013 statement of the appellant's private physician, Dr. B.G., regarding the etiology of the appellant's low back condition.  If necessary, and to the extent possible, the examiner must reconcile his or her findings with the August 2013 statement.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. After all available records have been associated with the claims file, afford the appellant an appropriate VA examination to determine the nature, onset, and likely etiology of any bilateral knee conditions.  The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the appellant and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed bilateral knee condition had its onset during a period of active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include the claimed injury in 1985 where the appellant asserts that he fell from a telegraph tower.  For the purposes of this opinion, the examiner should presume that the appellant fell approximately 20 feet from a telegraph tower, and the examiner should comment on whether the pathology associated with the appellant's current bilateral knee condition is consistent with the injuries described by the appellant.

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence, particularly private treatment records documenting the appellant's current bilateral knee condition; and the lay statements of the appellant and others regarding knee pain in service and since discharge.  The examiner must also specifically discuss and comment on the February 2016 statement of the appellant's private physician, Dr. K.B, regarding the etiology of the appellant's bilateral knee condition.  If necessary, and to the extent possible, the examiner must reconcile his or her findings with the February 2016 statement.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

7. After all available records have been associated with the claims file, provide the appellant with another VA audiological examination.  The claims file and a copy of this remand must be made available to the examiner for review in connection with the examination.  All audiological findings, including speech recognition scores using the Maryland CNC Test, should be reported. 

If a hearing loss disability pursuant to 38 C.F.R. § 3.385 (2016) is shown, the examiner should indicate whether it is at least as likely as not (i.e., 50 percent probability or greater) that such hearing loss disability began during a period of active duty for training or inactive duty for training or is related to any in-service disease, event, or injury, to include the appellant's claim of having a grenade explode close to him during training at Camp Shelby, as well as participating in rifle ranges and hole drilling.  If sufficient testing cannot be performed, the examiner should thoroughly explain why this is the case.

The examiner's report must reflect consideration of the appellant's entire documented medical history and assertions and all lay evidence.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

8. Thereafter, the RO/ARC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

9. Following the completion of the foregoing, the RO/ARC should readjudicate the appellant's claim.  If the claim is denied, supply the appellant and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




